Citation Nr: 1342949	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for neuralgia of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001.  

This matter before the Board of Veterans' Appeals (Board) in December 2011 and March 2013 and remanded for further development.  Following the requested development, the RO  confirmed and continued the 10 percent rating currently in effect for right should neuralgia.  

During the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is compelled to again REMAND this matter to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case is remanded so that the AMC may take the following actions:  

1.  Obtain a complete copy of the August 13, 2013, VA neurosurgery report reflecting the Veteran's anterior cervical fusion (fusion extension) from C4 to C7; and any EMG testing and any follow-up care summaries and records  

2. Ask the Veteran for the names and addresses or all health care providers (VA and non-VA) who have treated her or health care facilities (VA and non-VA) where she has been treated since August 2013 for neuralgia of the right upper extremity.  The RO/AMC must then request all of the Veteran's treatment records DIRECTLY from the noted health care providers or facilities, dated since November 2013.  This should include, but is not limited to, the reports of any consultations by the VA Neurology Service and any reports of EMG testing, reports of office visits, discharge summaries, any other consultation reports, reports of radiographic studies, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain the Veteran's records from an entity associated with the federal government must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are held by an entity not affiliated with the federal, and the records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  When the actions in part 1 have been completed, schedule the Veteran for a neurologic examinations to determine the level of impairment attributable to her service-connected right upper extremity neuralgia.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the nerve(s) causing the Veteran's right upper extremity neuralgia, as well as the extent of that disorder, e.g., mild, moderate, or severe incomplete paralysis, or complete paralysis.  

The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

In the event that the Veteran does not report for a scheduled VA examination, the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.

3.  When the actions in parts 1 and 2 have been completed, the RO/AMC must undertake any other indicated development.  Then the RO/AMC must readjudicate the issue of entitlement to a rating in excess of 10 percent for right upper extremity neuralgia.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


